DETAILED ACTION
Claims 17-28, 30-32 are allowed.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim under EP19209464.7 filed on 11/15/0219.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The totality of limitations overcome any prior art or reasonable combination of art. The closest prior art is the Kamarshi Reference (US 10514256 B1).

Kamarshi teaches a vision system includes multiple time of flight (ToF) cameras and a single illumination source. The illumination source 230 to direct modulated illumination toward the scene 202. The head 302 may include several components, such as a projector 316 and a ToF image sensor 318. The ToF distance D1 for the first ToF camera 332 may be determined in a conventional manner. A phase delay between emitted and received IR signals may be measured to calculate the distance for each sensor pixel to a reflecting surface in the scene that corresponds to the sensor pixel. Accordingly, the distance D1 from the first ToF camera 332 to the target 506 may be determined as follows: [ D1=(c/2) (Δφ1/2nf) - Equation (1) ] where c is the speed of light, Δφ1is the phase shift or delay measured at the first image sensor, and f is the modulation frequency. The first lens 320 may be implemented in a number of ways, including as a fixed lens or as a zoom lens to provide a narrower FoV, as discussed above. When implemented as a zoom lens, the lens 320 may have any suitable zoom range, with one example being 24-100 mm focal length, which may approximate a vertical FoV angle between 55 and 13 degrees. Use of a zoom lens also offers additional advantages in that a zoom lens permits a changeable FoV. The orientation of the lens 320 indicates both a projection axis and optical ToF axis of the ARFN, which may be used for determining an orientation of the projection system and the ToF FoV (see Kamarshi Abstract, c.12, c.13, c.15, c.17).

The following is an examiner's statement of reasons for allowance: neither Kamarshi, nor other relevant art or combination of relevant art, teaches a triangulation scanner for measuring an object surface comprising: a projection unit for projecting a pattern on the object surface; at least one first image acquisition unit having a first sensor and one second image acquisition unit having a second sensor, wherein the first and the second image acquisition unit each have a lens assembly having a first focal length and are each aligned and designed to acquire an image depicting the pattern and to provide corresponding image information; and a control and processing unit for receiving the image information and for deriving distance measured values from the image information; wherein: the triangulation scanner has a third image acquisition unit having a third sensor and a fourth image acquisition unit having a fourth sensor, wherein the third and the fourth image acquisition unit each have a lens assembly having a second focal length and are each aligned and configured to acquire an image depicting the pattern and to provide corresponding image information, the first focal length is less than the second focal length, the first and second image acquisition unit form a first stereo pair and the third and fourth image acquisition unit form a second stereo pair, the triangulation scanner has an acquisition zoom functionality for activating or reading the sensors such that for each sensor a respective first acquisition state and a respective second acquisition state is provided, wherein a greater image acquisition region of the respective sensor is defined in the first acquisition state than in the second acquisition state, the first and the second acquisition state of the first sensor correspond to the first and the second acquisition state of the second sensor, whereby a first and a second acquisition zoom level is provided by the first stereo pair, the first and the second acquisition state of the third sensor correspond to the first and the second acquisition state of the fourth sensor. whereby a third and a fourth acquisition zoom level can be provided by the second stereo pair. and each acquisition zoom level provides the acquisition of an image corresponding to a field of view defined by the respective acquisition zoom level and the fields of view are each different.

The following is an examiner's statement of reasons for allowance: neither Kamarshi, nor other relevant art or combination of relevant art, teaches a triangulation scanner for measuring an object surface, the triangulation scanner comprising: a projection unit for projecting a pattern on the object surface; a first image acquisition unit having a first sensor and a first lens assembly, wherein the first image acquisition unit is aligned and designed to acquire an image depicting the pattern and to provide corresponding image information; and a control and processing unit to receive the image information and to derive distance measured values from the image information, wherein: the first lens assembly has at least one first zoom lens group, which is configured to be positioned variably and with precision along its optical axis, for providing at least two optical acquisition focal lengths, whereby a first and a second acquisition zoom level are provided, wherein each acquisition zoom level provides the acquisition of an image corresponding to a field of view defined by the respective acquisition zoom level and the fields of view are each different, the triangulation scanner has a second image acquisition unit having a second sensor and a second lens assembly, the first and second image acquisition unit form a first stereo pair, the first and the second lens assembly each have at least one first zoom lens group which is able to be positioned along its optical axis variably and provide at least two optical acquisition focal lengths, whereby a first and a second acquisition zoom level are provided for the first stereo pair, and wherein each acquisition zoom level provides the acquisition of an image corresponding to a field of view defined by the respective acquisition zoom level and the fields of view are each different.

The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Therefore, the independent claims 17 and 28 are allowed. Claims 18-27 and 30-32 are allowable as they are dependent off the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIR SHAHNAMI/
Primary Examiner, Art Unit 2483